Affirmed and Opinion filed March 27, 2003








Affirmed and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01006-CR
____________
 
WILLIE CANNON NELSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 232nd District Court
Harris County, Texas
Trial
Court Cause No. 591,943
 

 
M
E M O R A N D U M   O P I N I O N
Appellant was convicted of aggravated sexual assault of a
child after a jury trial and sentenced to confinement for forty-five years in
the Institutional Division of the Texas Department of Criminal Justice on June
19, 1991.  Appellant later filed a motion
for forensic DNA testing under Chapter 64 of the Texas Code of Criminal Procedure.  On August 23, 2002, after a hearing, the
trial court entered written findings of fact and conclusions of law and denied
the application.  Appellant filed a
timely notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman. 
Do Not Publish C Tex. R.
App. P. 47.2(b).